         Case 1:19-cr-00841-RMB Document 17
                                         16 Filed 05/11/20
                                                  05/07/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     May 7, 2020

VIA ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:        United States v. Calvin Dubose, 19 Cr. 841 (RMB)

Dear Judge Berman:

        Earlier today, the Court held a status conference in the above-captioned case where the
parties’ respective positions were communicated to Court. This included the status of ongoing
discussions toward a pretrial resolution. Because these discussions are ongoing, the Court
scheduled a case conference for June 18, 2020 to allow the parties additional time to attempt to
resolve this matter without the need for a trial. The Government writes, with the consent of defense
counsel, to respectfully move the Court to exclude the time between today, May 7, 2020 and June
18, 2020, from the provisions of the Speedy Trial Act to allow the parties’ discussions to continue.
The parties respectfully submit that the need for exclusion and the ends of justice outweigh the
interests of the public and the defendant in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).


Application granted for the reasons set forth        Respectfully submitted,
 in this letter.                                     GEOFFREY S. BERMAN
                                                     United States Attorney



                                                By: _____________________________________
                                                      Dominic A. Gentile
   5/11/2020                                         Assistant United States Attorney
                                                     (212) 637-2567


cc: Edward V. Sapone, Esq. (Via ECF)
    Chase Ruddy, Esq. (Via ECF)
